DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on October 13, 2021, with respect to objections to claims 14 and 26 have been considered and are persuasive. Objections to claims 14 and 26 have been withdrawn.
3.	Applicant's arguments with respect to the 35 U.S.C. 101 rejection of claim 30 have been considered and are persuasive. Rejection of claim 30 under 35 USC 101 have been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 1, 16, 28, and 30 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because the applied references Gupta ‘029 Emb1 (US 2016/0314029, Embodiment 1, para 43-52, “Gupta ‘029 Emb1”), Gupta ‘029 Emb2 (US 2016/0314029, Embodiment 2, para 64-69, “Gupta ‘029 Emb2”), and Tang ‘561 (US 2019/0075561, “Tang ‘561”) do not disclose “receiving, in response to the request, a response message from the at least one of the PHY layer or the RF component comprising an hierarchical indication of at least one capability of the PHY layer or the RF component using the API, the hierarchical indication indicating a set of one or more features at a first level of a hierarchy that are combined into a feature set for a second level of the hierarchy” (See Remarks, page 10, lines 21-32, page 11, para 1-3).
	 First, applicant argues that Gupta ‘029 discloses resource constraints which correspond to an API message and comprise real-time requirements such as throughput, latency, jitter, tolerance, and priority, rather than disclosing “the hierarchical indication indicating a first feature Remarks, page 10, lines 21-32, page 11, para 1-2).
	Examiner respectfully disagrees. Examiner notes that Gupta ‘029 Emb2 teaches “receive a message from the at least one of the PHY layer or the RF component comprising a hierarchical indication of at least one capability of the PHY layer or the RF component using the API” (FIG. 9, para 9 and 64-67; MAC layer receives from the PHY layer, using the API, resource constraints including priority of packets; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art). Examiner further notes that Tang ‘561 teaches “the hierarchical indication indicating a first feature set at a first level of a hierarchy that is combined into a second feature set for a second level of the hierarchy” (para 11 and 96; resource configuration information indicates time-domain resource units and frequency-domain resource units for a downlink carrier, which are configured as downlink resource units; further, resource configuration information indicates time-domain resource units and frequency-domain resource units for an uplink carrier, which are configured as uplink resource units; thus, the information indicates resources at the time/frequency resource level of hierarchy, where the time and frequency resources are combined into uplink and downlink resources at the uplink/downlink resource level of hierarchy).
	Second, applicant argues that Tang ‘561, as cited in connection with the subject matter of claim 4, fails to cure the alleged deficiencies of Gupta ‘029 (See Remarks, page 11, para 3). Applicant argues that Tang ‘561 does not disclose a hierarchy “in which a first set of feature sets for downlink per component carrier are combined into a downlink feature set and a second set of feature sets for uplink per component carrier are combined into an uplink feature set,” because the structure of time and frequency resource units in a frame of Tang ‘561’s “in a frame, resource units are flexibly divided in two dimensions, i.e., frequency and time, of a target carrier, each resource unit is allowed to be configured as an uplink resource unit or a downlink Remarks, page 11, para 3). 
	Examiner respectfully disagrees. Examiner further notes that Tang ‘561 teaches “the hierarchy in which a first set of feature sets for downlink per component carrier are combined into a downlink feature set and a second set of feature sets for uplink per component carrier are combined into an uplink feature set” (para 11 and 96; resource configuration information indicates time-domain resource units and frequency-domain resource units for a downlink carrier, which are configured as downlink resource units; further, resource configuration information indicates time-domain resource units and frequency-domain resource units for an uplink carrier, which are configured as uplink resource units; thus, the information indicates resources at the time/frequency resource level of hierarchy, where the time and frequency resources are combined into uplink and downlink resources at the uplink/downlink resource level of hierarchy).	
B. § 103 rejection of claims 16, 28, and 30
Regarding claims 16, 28, and 30, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 16, 28, and 30.

Claim Objections
5.	Claim 31 is objected to because of the following informalities:  
“The first level of hierarchy" in claim 31 (line 1) should be replaced with - - the first level of the hierarchy - - to be consistent with the first citation of “a first level of a hierarchy” in claim 1 (line 8).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7-10, 16, 20-22, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘029 Emb1 (US 2016/0314029, Embodiment 1, para 43-52, “Gupta ‘029 Emb1”), in view of Gupta ‘029 Emb2 (US 2016/0314029, Embodiment 2, para 64-69, “Gupta ‘029 Emb2”), and further in view of Tang ‘561 (US 2019/0075561, “Tang ‘561”).
Regarding claims 1, 16, 28, and 30, Gupta ‘029 Emb1 discloses an apparatus for wireless communication (FIG. 5, para 43; item 106), comprising: 
a memory (FIG. 5, para 43; item 306); and
at least one processor coupled to the memory (FIG. 5, para 43; processor 302 is coupled to memory 306; the processor executes program instructions stored in the memory) and configured to:
send a request from a Medium Access Control (MAC) layer to at least one of a Physical (PHY) Layer or a Radio Frequency (RF) Component using an application protocol interface FIG. 6, para 3, 5, and 48-49; MAC layer sends a request to the PHY layer; MAC layer and PHY layer are part of a OSI protocol stack, and they communicate using an API; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
receive, in response to the request, a response message from the at least one of the PHY layer or the RF component using the API (FIG. 6, para 3, 5, and 48-49; MAC layer and PHY layer exchange messages including transmission requests and messages used to configure transmission parameters; thus, when the MAC layer sends a transmission request to the PHY layer, the MAC layer receives a response message from the PHY layer, where both messages are communicated using the API; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Although Gupta ‘029 Emb1 discloses receive, in response to the request, a response message from the at least one of the PHY layer or the RF component using the API, Gupta ‘029 Emb1 does not specifically disclose receive a message from the at least one of the PHY layer or the RF component comprising a hierarchical indication of at least one capability of the PHY layer or the RF component using the API.
Gupta ‘029 Emb2 teaches receive a message from the at least one of the PHY layer or the RF component comprising a hierarchical indication of at least one capability of the PHY layer or the RF component using the API (FIG. 9, para 9 and 64-67; MAC layer receives from the PHY layer, using the API, resource constraints including priority of packets; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta ‘029 Emb1’s apparatus for Gupta ‘029 Emb2, para 3).
However, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 does not specifically disclose the hierarchical indication indicating a first feature set at a first level of a hierarchy that is combined into a second feature set for a second level of the hierarchy.
Tang ‘561 teaches the hierarchical indication indicating a first feature set at a first level of a hierarchy that is combined into a second feature set for a second level of the hierarchy (para 11 and 96; resource configuration information indicates time-domain resource units and frequency-domain resource units for a downlink carrier, which are configured as downlink resource units; further, resource configuration information indicates time-domain resource units and frequency-domain resource units for an uplink carrier, which are configured as uplink resource units; thus, the information indicates resources at the time/frequency resource level of hierarchy, where the time and frequency resources are combined into uplink and downlink resources at the uplink/downlink resource level of hierarchy).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1 and Gupta ‘029 Emb2, to include Tang ‘561’s time-domain resource units and frequency-domain resource units for a downlink carrier that are configured as downlink resource units, and time-domain resource units and frequency-domain resource units for an uplink carrier that are configured as uplink resource units. The motivation for doing so would have been to address the Tang ‘561, para 9).
Regarding claims 7 and 20, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claims 1 and 16, respectively, as outlined above.
Further, Gupta ‘029 Emb1 teaches wherein the at least one processor is further configured to: configure the PHY layer or the RF component based on the at least one capability received in the response message (para 48; messages exchanged between the MAC layer and the PHY layer, including reception and sub-frame indications, are used to configure the PHY layer; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
 Regarding claims 8 and 21, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claims 7 and 20, respectively, as outlined above.
Further, Gupta ‘029 Emb1 teaches wherein the at least one processor is configured to configure the PHY layer while the PHY layer is running (para 48; messages exchanged between the MAC layer and the PHY layer, including reception and sub-frame indications, are used to configure the PHY layer; thus, as the PHY layer is configured based on messages the PHY layer is exchanging with the MAC layer, the PHY layer is configured while it is running).
Regarding claim 9, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 7, as outlined above.
Further, Gupta ‘029 Emb1 teaches wherein the PHY layer or the RF component is configured with at least one of a digital beam table, a cell configuration, a physical channel configuration (para 49; RF and PHY layers exchange messages to configure reception frequencies; thus the layers are configured with physical channel frequency configuration; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or an analog beam table.
Regarding claims 10 and 22, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claims 1 and 16, respectively, as outlined above.
Further, Gupta ‘029 Emb1 teaches wherein the at least one processor is configured to receive the response message from the PHY layer (FIG. 6, para 3, 5, and 48-49; MAC layer and PHY layer exchange messages including transmission requests and messages used to configure transmission parameters; thus, when the MAC layer sends a transmission request to the PHY layer, the MAC layer receives a response message from the PHY layer).
Furthermore, Gupta ‘029 Emb2 teaches the at least one capability comprises one or more of a PHY parameter, an RF parameter, a feature set (FIG. 9, para 9 and 64-67; MAC layer receives from the PHY layer, using the API, resource constraints including priority of packets; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or a feature set combination.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Gupta ‘029 Emb2’s MAC layer that receives from a PHY layer resource constraints including priority of packets. The motivation for doing so would Gupta ‘029 Emb2, para 3).
Regarding claim 31, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561discloses all the limitations with respect to claim 1, as outlined above.
Further, Tang ‘561 teaches wherein the first level of hierarchy is based on a per component carrier (CC) level, a per downlink or uplink direction level (para 11 and 96; time-domain resource units and frequency-domain resource units for a downlink carrier are configured as downlink resource units; further, time-domain resource units and frequency-domain resource units for an uplink carrier are configured as uplink resource units; thus, time and frequency resources are combined into uplink and downlink resources at the uplink/downlink resource level of hierarchy; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or a per frequency band level, and 
wherein the second level of the hierarchy is based on the per downlink or uplink direction level (para 11 and 96; time-domain resource units and frequency-domain resource units for a downlink carrier are configured as downlink resource units; further, time-domain resource units and frequency-domain resource units for an uplink carrier are configured as uplink resource units; thus, time and frequency resources are combined into uplink and downlink resources at the uplink/downlink resource level of hierarchy; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), the per frequency band level, or the feature set combination per band level.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Tang ‘561, para 9).
8.	Claims 2-6, 17-19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘029 Emb1, in view of Gupta ‘029 Emb2, further in view of Tang ‘561, and further in view of Dinan ‘716 (US 2013/0010716, “Dinan ‘716”).
Regarding claim 2, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 1, as outlined above.
However, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 does not specifically disclose wherein the at least one capability comprises an RF parameter.
Dinan ‘716 teaches wherein the at least one capability comprises an RF parameter (para 79; capability comprises RF parameters).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to a combined method for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Dinan ‘716’s capability that comprises RF parameters. The motivation for doing so would have been to reconfigure a connection in a multicarrier OFDM communication system (Dinan ‘716, para 11).
Regarding claim 3, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716 discloses all the limitations with respect to claim 2, as outlined above.
Dinan ‘716  teaches wherein the RF parameter comprises at least one of a connectivity matrix, a number of RF ports, a physical antenna configuration (para 79; capability includes antenna configuration; although the reference does not explicitly disclose RF parameter comprising  a physical antenna configuration, it is obvious to one of ordinary skill in the art that antenna configuration is an RF parameter, because antenna configuration is one of the factors in the RF signal’s link budget; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a link budget parameter, or a beam switching rate.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716, to further include Dinan ‘716’s capability that includes antenna configuration. The motivation for doing so would have been to reconfigure a connection in a multicarrier OFDM communication system (Dinan ‘716, para 11).
Regarding claims 4 and 18, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716 discloses all the limitations with respect to claims 2 and 17, respectively, as outlined above.
	Further, Tang ‘561 teaches wherein the RF parameter is based on the hierarchy in which a first set of feature sets for downlink per component carrier are combined into a downlink feature set and a second set of feature sets for uplink per component carrier are combined into an uplink feature set (para 11 and 96; resource configuration information indicates time-domain resource units and frequency-domain resource units for a downlink carrier, which are configured as downlink resource units; further, resource configuration information indicates time-domain resource units and frequency-domain resource units for an uplink carrier, which are configured as uplink resource units; thus, the information indicates resources at the time/frequency resource level of hierarchy, where the time and frequency resources are combined into uplink and downlink resources at the uplink/downlink resource level of hierarchy).	
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716, to further include Tang ‘561’s time-domain resource units and frequency-domain resource units for a downlink carrier that are configured as downlink resource units, and time-domain resource units and frequency-domain resource units for an uplink carrier that are configured as uplink resource units. The motivation for doing so would have been to address the need for a 5G system to flexibly adapt to rapid change in data traffic of a cell and alleviate the corresponding interference problem (Tang ‘561, para 9).
Regarding claim 5, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716 discloses all the limitations with respect to claim 4, as outlined above.
Further, Tang ‘561 teaches wherein the downlink feature set and the uplink feature set are combined into a feature set per band (para 96; downlink and uplink resources for the carrier combine into resources for the carrier band).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716, to further include Tang ‘561’s downlink and uplink resources for the carrier combine into resources for the carrier band. The motivation for doing so would have been to address the need for a 5G system to flexibly adapt to rapid change in data traffic of a cell and alleviate the corresponding interference problem (Tang ‘561, para 9).
Regarding claim 6, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716 discloses all the limitations with respect to claim 5, as outlined above.
Tang ‘561 teaches wherein multiple feature sets per band are combined into a feature set combination (para 4, 8, and 96; downlink and uplink resources per individual carrier bands combine into resources per the overall 5G system band).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716, to further include Tang ‘561’s downlink and uplink resources per individual carrier bands that combine into resources per the overall 5G system band. The motivation for doing so would have been to address the need for a 5G system to flexibly adapt to rapid change in data traffic of a cell and alleviate the corresponding interference problem (Tang ‘561, para 9).
Regarding claim 17, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 16, as outlined above.
However, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 does not specifically disclose wherein the at least one capability comprises an RF parameter comprising at least one of a connectivity matrix, a number of RF ports, a physical antenna configuration, a link budget parameter, or a beam switching rate.
Dinan ‘716 teaches wherein the at least one capability comprises an RF parameter (para 79; capability comprises RF parameters)
comprising at least one of a connectivity matrix, a number of RF ports, a physical antenna configuration (para 79; capability includes antenna configuration; although the reference does not explicitly disclose RF parameter comprising  a physical antenna configuration, it is obvious to one of ordinary skill in the art that antenna configuration is an RF parameter, because antenna configuration is one of the factors in the RF signal’s link budget; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a link budget parameter, or a beam switching rate.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Dinan ‘716’s capability that comprises RF parameters. The motivation for doing so would have been to reconfigure a connection in a multicarrier OFDM communication system (Dinan ‘716, para 11).
Regarding claim 19, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716 discloses all the limitations with respect to claim 18, as outlined above.
Further, Tang ‘561 teaches wherein the downlink feature set and the uplink feature set are combined into a feature set per band (para 96; downlink and uplink resources for the carrier combine into resources for the carrier band), and
wherein multiple feature sets per band are combined into a feature set combination (para 4, 8, and 96; downlink and uplink resources per individual carrier bands combine into resources per the overall 5G system band).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, Tang ‘561, and Dinan ‘716, to further include Tang ‘561’s downlink and uplink resources for the carrier that combine into resources for the carrier band. The motivation for Tang ‘561, para 9).
Regarding claim 29, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 28, as outlined above.
Further, Tang ‘561 teaches an RF parameter based on the hierarchy in which a first set of feature sets for downlink per component carrier are combined into a downlink feature set (para 96; time-domain resource units and frequency-domain resource units for a downlink carrier are configured as downlink resource units; thus, time-domain resource units and frequency-domain resource units for the downlink carrier are combined into downlink resources for the downlink carrier) and 
a second set of feature sets for uplink per component carrier are combined into an uplink feature set (para 96; time-domain resource units and frequency-domain resource units for an uplink carrier are configured as uplink resource units; thus, time-domain resource units and frequency-domain resource units for the uplink carrier are combined into uplink resources for the uplink carrier).	
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to further include Tang ‘561’s time-domain resource units and frequency-domain resource units for a downlink carrier that are configured as downlink resource units, and time-domain resource units and frequency-domain resource units for an uplink carrier that are configured as uplink resource units. The motivation for doing so would have been to address the need for a 5G system to flexibly adapt to rapid change in data traffic of a cell and alleviate the corresponding interference problem (Tang ‘561, para 9).

Dinan ‘716 teaches wherein the at least one capability comprises an RF parameter (para 79; capability comprises RF parameters).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to a combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Dinan ‘716’s capability that comprises RF parameters. The motivation for doing so would have been to reconfigure a connection in a multicarrier OFDM communication system (Dinan ‘716, para 11).
9.	Claims 11-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘029 Emb1, in view of Gupta ‘029 Emb2, further in view of Tang ‘561, and further in view of Yi ‘249 (US 2020/0336249, “Yi ‘249”).
Regarding claims 11 and 23, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 1 and 16, respectively, as outlined above.
However, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 does not specifically disclose wherein the at least one capability is for a particular numerology.
Yi ‘249 teaches wherein the at least one capability is for a particular numerology (para 196; resources are configured per numerology).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to a combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Yi ‘249’s resources that are configured per numerology. The motivation for doing so would have been to provide different numerology options supported in NR access technology to meet various usage scenarios (Yi ‘249, para 8).
Regarding claims 12 and 24, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 1 and 16, respectively, as outlined above.
Further, Gupta ‘029 Emb1 teaches wherein the at least one processor is further configured to: send a message between the MAC layer and the PHY layer based on the at least one capability (FIG. 6, para 48-49; MAC layer and PHY layer exchange messages; the messages are configured based on resource constraints).
Although Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses send a message between the MAC layer and the PHY layer based on the at least one capability, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 does not specifically disclose send a slot message. Further, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 does not specifically disclose wherein the slot message is based on one of a plurality of potential numerologies.
Yi ‘249 teaches send a slot message (para 43; transmissions are performed within slots),
FIG. 3, para 9 and 44; transmissions use resources, where the resources are based on numerologies).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to a combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Yi ‘249’s transmissions that are performed within slots, and use resources based on numerologies. The motivation for doing so would have been to provide different numerology options supported in NR access technology to meet various usage scenarios (Yi ‘249, para 8).
Regarding claims 13 and 25, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Yi ‘249 discloses all the limitations with respect to claim 12 and 24, respectively, as outlined above.
Further, Yi ‘249 teaches wherein the slot message indicates at least one of access information, a synchronization signal-physical broadcast channel (SS-PBCH) transmission (para 58; synchronization signal and PBCH signal are transmitted; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), Physical Random Access Channel reception information, tracking reference signal transmission information, downlink data information, uplink data reception information, sounding transmission information, sounding reception information, or reserved resource information,
wherein the downlink data information comprises at least one of downlink control transmission information (para 199-200; UE receives downlink control information (DCI) on the downlink; thus, downlink data includes the DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), data transmission information, or uplink control reception information.
Yi ‘249, para 8).
10.	Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘029 Emb1, in view of Gupta ‘029 Emb2, further in view of Tang ‘561, and further in view of Papasakellariou ‘046 (US 2017/0367046, “Papasakellariou ‘046”).
Regarding claims 14 and 26, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2 and Tang ‘561 discloses all the limitations with respect to claim 1 and 16, respectively, as outlined above.
Further, Tang ‘561 teaches wherein the at least one processor is further configured to: receive an indication of resources reserved for a user equipment (UE) (para 95-96; resource configuration information is received; time-domain resource units and frequency-domain resource units for an uplink carrier are configured as uplink resource units; thus, uplink resource configuration information is received).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to further include Tang ‘561’s uplink resource configuration information that is received. The motivation for doing so would have been to address the need for a 5G system to flexibly adapt to rapid change in data traffic of a cell and alleviate the corresponding interference problem (Tang ‘561, para 9).

Papasakellariou ‘046 teaches rate match a physical downlink shared channel (PDSCH) around the resources reserved for the UE (para 170; rate matching applies for PDSCH transmissions around resources reserved for the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, and Tang ‘561, to include Papasakellariou ‘046’s rate matching that applies for PDSCH transmissions around resources reserved for the UE. The motivation for doing so would have been to provide a UE that transmits a signal or suspends transmission of the signal according to configuration information when a DCI format is not correctly decoded (Papasakellariou ‘046, para 5).
11.	Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘029 Emb1, in view of Gupta ‘029 Emb2, further in view of Tang ‘561, further in view of Papasakellariou ‘046, and further in view of Yoon ‘298 (US 2019/0261298, “Yoon ‘298”).
Regarding claims 15 and 27, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Papasakellariou ‘046 discloses all the limitations with respect to claim 14 and 26, respectively, as outlined above.
However, Gupta ‘029 Emb1 in combination with Gupta ‘029 Emb2, Tang ‘561, and Papasakellariou ‘046 does not specifically disclose wherein the resources reserved for the UE comprise a different subcarrier spacing than the PDSCH.
Yoon ‘298 teaches wherein the resources reserved for the UE comprise a different subcarrier spacing than the PDSCH (para 115; NR system simultaneously supports PDSCH channels having different subcarrier spacing).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for sending a request from a MAC layer to a PHY layer or an RF component of Gupta ‘029 Emb1, Gupta ‘029 Emb2, Tang ‘561, and Papasakellariou ‘046, to include Yoon ‘298’s NR system that simultaneously supports PDSCH channels having different subcarrier spacing. The motivation for doing so would have been to provide a method for more efficiently determining a timing advance (TA) value in a wireless communication system (Yoon ‘298, para 6).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474